DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicants’ paper filed on 12/23/21 under AFCP 2.0 have been received and entered. Claims 1, 2, 5, 10 11 and 14 have been amended. Claims 1-20 are pending in the application.
Applicants’ remark has been considered and overcome the rejection in the office action sent out on 10/25/21 as discussed in the previous interview in the record.

Allowable Subject Matter

The following is an examiner’s statement of reasons for allowance: Claims 1-20 are allowable over the prior art of record because none of the prior art of record whether taken singularly or in combination to teach the interrelationship performance operation as recited in the claims 1 and 10 which performed in corresponding of scanning, processing, communicating with downstream electronics wherein at least one collision sensor is assigned to the position measuring device, the at least one collision sensor being configured to generate analog or digital measured values and to feed the measured values to an evaluator that is configured to determine collision events by evaluating a time characteristic of the measured values using a controller, and wherein the measured values are taken in accordance with a sampling clock frequency, and wherein the interface is configured to communicate the position values to the downstream electronics.


 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
 	Altpeter (US 7310560) discloses numerically controlled drive device with device for detecting operating anomalies intended for detecting accidental collision and method of detecting operating anomalies for this device.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRYAN BUI whose telephone number is (571)272-2271. The examiner can normally be reached MON-THURS.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ARLEEN M VAZQUEZ can be reached on 571-272-2619. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 





	/BRYAN BUI/               Primary Examiner, Art Unit 2865